GIFFEN, J.
This action was brought to enforce specific performance of the following covenant of a lease:
“Lessor agrees at the expiration of the present lease to give lessee an additional five years upon the same terms and conditions mentioned in this lease, lessee agreeing to give lessor, six months before the expiration of the present lease, a written notice of his intention to accept or decline the additional five years’ lease.”
The notice was given less than five months before the expiration of present lease.
The covenant to give notice was a condition precedent to the granting of an additional term of five years, and not being performed within the time prescribed, equity will not aid the lessee to avoid the consequences of his own negligence or ignorance, to which the lessor in no way contributed.
The lease was in the possession of the plaintiff and if consulted would have disclosed that a written notice was required.
The evidence fails to show that the defendant or his agent misled the plaintiff, or waived the provision of notice.
The petition will be dismissed.
Jelke and Swing, JJ., concur.